 


115 HRES 839 EH: Providing for consideration of the bill (H.R. 4) to reauthorize programs of the Federal Aviation Administration, and for other purposes; providing for consideration of the bill (H.R. 3144) to provide for operations of the Federal Columbia River Power System pursuant to a certain operation plan for a specified period of time, and for other purposes; and providing for proceedings during the period from April 30, 2018, through May 4, 2018.
U.S. House of Representatives
2018-04-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV 
115th CONGRESS
2d Session
H. RES. 839 
In the House of Representatives, U. S.,

April 25, 2018
 
RESOLUTION
Providing for consideration of the bill (H.R. 4) to reauthorize programs of the Federal Aviation Administration, and for other purposes; providing for consideration of the bill (H.R. 3144) to provide for operations of the Federal Columbia River Power System pursuant to a certain operation plan for a specified period of time, and for other purposes; and providing for proceedings during the period from April 30, 2018, through May 4, 2018.


That (a) at any time after adoption of this resolution the Speaker may, pursuant to clause 2(b) of rule XVIII, declare the House resolved into the Committee of the Whole House on the state of the Union for consideration of the bill (H.R. 4) to reauthorize programs of the Federal Aviation Administration, and for other purposes. The first reading of the bill shall be dispensed with. All points of order against consideration of the bill are waived. General debate shall be confined to the bill and shall not exceed one hour equally divided and controlled by the chair and ranking minority member of the Committee on Transportation and Infrastructure. After general debate the bill shall be considered for amendment under the five-minute rule. The bill shall be considered as read. All points of order against provisions in the bill are waived. (b)No amendment to the bill shall be in order except those printed in part A of the report of the Committee on Rules accompanying this resolution and amendments en bloc described in subsection (e).
(c)Each amendment printed in part A of the report of the Committee on Rules shall be considered only in the order printed in the report, may be offered only by a Member designated in the report, shall be considered as read, shall be debatable for the time specified in the report equally divided and controlled by the proponent and an opponent, shall not be subject to amendment, and shall not be subject to a demand for division of the question in the House or in the Committee of the Whole. (d)All points of order against amendments printed in part A of the report of the Committee on Rules or amendments en bloc described in subsection (e) are waived.
(e)It shall be in order at any time for the chair of the Committee on Transportation and Infrastructure or his designee to offer amendments en bloc consisting of amendments printed in part A of the report of the Committee on Rules not earlier disposed of. Amendments en bloc offered pursuant to this subsection shall be considered as read, shall be debatable for 20 minutes equally divided and controlled by the chair and ranking minority member of the Committee on Transportation and Infrastructure or their designees, shall not be subject to amendment, and shall not be subject to a demand for division of the question in the House or in the Committee of the Whole. (f)At the conclusion of consideration of the bill for amendment the Committee shall rise and report the bill to the House with such amendments as may have been adopted. The previous question shall be considered as ordered on the bill and amendments thereto to final passage without intervening motion except one motion to recommit with or without instructions.
2.Upon adoption of this resolution it shall be in order to consider in the House the bill (H.R. 3144) to provide for operations of the Federal Columbia River Power System pursuant to a certain operation plan for a specified period of time, and for other purposes. All points of order against consideration of the bill are waived. The amendment printed in part B of the report of the Committee on Rules accompanying this resolution shall be considered as adopted. The bill, as amended, shall be considered as read. All points of order against provisions in the bill, as amended, are waived. The previous question shall be considered as ordered on the bill, as amended, and on any further amendment thereto, to final passage without intervening motion except: (1) one hour of debate equally divided and controlled by the chair and ranking minority member of the Committee on Natural Resources; and (2) one motion to recommit with or without instructions. 3.On any legislative day during the period from April 30, 2018, through May 4, 2018— 
(a)the Journal of the proceedings of the previous day shall be considered as approved; and (b)the Chair may at any time declare the House adjourned to meet at a date and time, within the limits of clause 4, section 5, article I of the Constitution, to be announced by the Chair in declaring the adjournment.
4.The Speaker may appoint Members to perform the duties of the Chair for the duration of the period addressed by section 3 of this resolution as though under clause 8(a) of rule I.  Karen L. Haas,Clerk. 